862 N.E.2d 1005 (2007)
308 Ill.Dec. 802
PEOPLE State of Illinois, Respondent,
v.
Orville HAUGHTON, Petitioner.
No. 104072.
Supreme Court of Illinois.
March 28, 2007.
In exercise of this Court's supervisory authority, the Appellate Court, First District, is directed to vacate its order in People v. Haughton, case No. 1-05-1821 (12/19/06). The appellate court is directed to reconsider in light of People v. Jones, 223 Ill.2d 569, 308 Ill.Dec. 402, 861 N.E.2d 967 (2006), to determine if a different result is warranted.